Citation Nr: 0601438	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-09 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a fracture to the inferior ramus, right pubic 
bone and right sacral wing, currently evaluated as 
20 percent disabling.  


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).   



Procedural History

The veteran served on active duty from July 1963 until 
February 1966.  

In September 1991, the RO received the veteran's claim of 
entitlement to service connection of residuals of a fracture 
to the inferior ramus, right pubic bone and right sacral 
wing.  A February 1993 rating decision granted service 
connection and a noncompensable disability rating was 
assigned.  In an April 2000 rating decision, the veteran was 
granted an increase to the currently assigned 20 percent 
disability rating for this disability.  

In July 2002, the RO received the veteran's claim of 
entitlement to an increased rating for a service connected 
"back condition." The veteran is service connected for 
residuals of a fracture to the inferior ramus, right pubic 
bone and right sacral wing only; the RO therefore interpreted 
the veteran's claim as one for an increased rating for that 
disability.  The September 2002 rating decision denied the 
veteran's claim.  The veteran disagreed with the September  
2002 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in April 2003.

In May 2003, the veteran submitted correspondence advising VA 
that he had elected to participate in a video conference 
hearing.  That hearing was scheduled for September 21, 2005.  
The veteran did not appear for the hearing, and he has not 
contacted VA in order to request that it be rescheduled.  

Representation

At the time that the veteran filed the increased rating claim 
currently before the Board, he was represented by AMVETS.  
However, on March 11, 2005, AMVETS submitted a memorandum to 
VA giving notice that AMVETS had terminated its 
representation of the veteran.  The veteran has not elected 
new representation and is currently unrepresented.  




FINDINGS OF FACT

1.  The veteran has failed to respond to a letter dated in 
October 2004 and requesting additional information needed for 
his claim sent to his last known address.
 
2.  The veteran has abandoned his claim of entitlement to an 
increased rating for service-connected residuals of a 
fracture to the inferior ramus, right pubic bone and right 
sacral wing.  


CONCLUSION OF LAW

The veteran has abandoned his claim of entitlement to an 
increased rating for his service-connected disability.  See 
38 C.F.R. § 3.158 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notwithstanding his consistently and erroneously 
characterizing it as a "back" disability, the veteran 
perfected an appeal for a claim of entitlement to an 
increased rating for service connected residuals of a 
fracture to the inferior ramus, right pubic bone and right 
sacral wing.     

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

As will be discussed in greater detail below, the veteran has 
not been heard from since June 2004, when he was discharged 
from the North Chicago VA Medical Center after a lengthy 
stay.  He appears to be homeless and has significant mental 
illness and substance abuse problems.  The Board is denying 
his claim because it has been abandoned.  See 38 C.F.R. 
§ 3.158 (2005).  Under such circumstances, the VCAA is 
inoperative.  See Manning v. Principi, 16 Vet. App. 534, 542-
3, and cases cited therein. [the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].  

In any event, for reasons expressed immediately below the 
Board concludes that the RO duly complied with the provisions 
of the VCAA, to the extent that it could given the veteran's 
lack of cooperation.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the February 2003 
SOC. Specifically, the February 2003 SOC detailed the 
evidentiary requirements for an increased disability rating 
for his specific service-connected disability.    

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated March 
28, 2002, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain all evidence kept by the VA and any other 
Federal agency.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The March 2002 VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf "you must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  It's still 
responsibility to make sure these records are received by 
us."   
 
Finally, the Board notes that the VCAA letter specifically 
requested of the veteran: "Tell us about any additional 
information or evidence that you want us to try to get for 
you."  The veteran was further advised that he also had the 
right to The Board believes that this request complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to the 
part of the RO to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  
Any meaningful inquiry into the veteran's claim has, however, 
been thwarted by the veteran's lack of cooperation.

As was alluded to above, the veteran was hospitalized in a VA 
domiciliary from January to June 2004.  His last 
communication with the RO was in April 2004, at which time he 
gave his address as the VA domiciliary.  After he was 
discharged in June 2004, the RO sent communications to his 
last previous address, in Evanston, Illinois.  A March 2004 
communication to that address, before the April 2004 
hospitalization, was returned as undeliverable.

In October 2004, the RO requested that the veteran provide 
additional detail concerning the nature of his claim and the 
symptomatology associated with his service-connected 
disability.  Such clarification was necessary because the 
veteran persisted in referring to a "back" disability, 
leading the RO to question whether he wanted an increased 
rating for his pelvic fracture.  See the RO's letter to the 
veteran dated October 9, 2004.  To date, the veteran has not 
provided a response to that letter, which as noted above was 
sent to the veteran's last known address prior to his 
hospitalization, despite evidence that he may not currently 
be living there.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA may rely on the "last known address" 
shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 
169, 175 (1995).   

The RO sent follow up letters in February 2005, March 2005 
and August 2005; nothing has been heard from the veteran. 

The Board has determined that additional efforts to contact 
the veteran would therefore be futile.  It appears that the 
veteran may be living in the streets.  To the extent that the 
veteran may have a new addresses but has not informed VA, it 
is well-established that it is the claimant's responsibility 
to keep VA advised of his whereabouts in order to facilitate 
the conduct of medical inquiry. If he does not do so, "there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

There are no recent examination and treatment records in the 
file.  There are also no recent contentions by or on behalf 
of the veteran.  As noted elsewhere in this decision, he 
failed to report for a  scheduled personal hearing in August 
2005, and his former representative has withdrawn its power 
of attorney.

VA has done its utmost to develop the evidence with respect 
to the veteran's claim.  Any failure to develop this claim 
rests with the veteran himself.  The Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In this regard, the 
Board notes that the veteran has had no contact with VA since 
April 2004, a period of nearly two years.  He has failed to 
respond to four letters during that time which have 
specifically requested action or information from him.   

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  During the course of this appeal, the RO referred 
the veteran for a VA medical examination in August 2002.  The 
August 2002 examination was completed.  
However, in January 2004, the veteran advised the RO that his 
"service connected back condition" had increased in 
severity.  [The veteran's sole service-connected disability 
is his  residuals of a fracture to the inferior ramus, right 
pubic bone and right sacral wing currently evaluated as 20 
percent disabling.   The Board notes, however, that the 
veteran appears to refer to this disability as a "back 
condition".  See, for example, the veteran's July 2002 
increased rating claim.]  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the RO scheduled the veteran for an additional 
VA examination in April 2004.  The evidence of record 
indicates that the veteran did not appear for this 
examination.  [A May 2004 memorandum from the RO indicates 
that the April 2004 VA examination was scheduled for the VAMC 
Chicago-Westside, but that at that time the veteran was an 
inpatient receiving treatment for non-service connected 
substance abuse and mental health disabilities at the VAMC-
North Chicago.]  

The Board has of course considered whether a remand is be 
required in order to again attempt to provide the veteran 
with the updated VA examination which is required by law.  
However, given the veteran's failure to respond to any 
correspondence from VA since October 2004 and his failure to 
appear at the RO for his September 2005 hearing, it appears 
that the veteran has made himself unavailable to VA.  Under 
such circumstances, a remand for an additional examination 
would be futile.    

In short, VA has fulfilled its duty to assist, under the 
circumstances here presented.  

Pertinent Law and Regulations

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned. After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2005).

The provisions of 38 C.F.R. § 3.1(q) (2005) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

Analysis

Abandoned claim

The Board has detailed VA's inability to locate the veteran 
above.  A review of the claims folder reveals that the 
veteran has not responded to the RO's request for information 
and clarification of his claim in October 2004; he has not 
contacted the RO since April 2004; and he has not submitted 
any additional written communication concerning his claim 
since January 2004.   Moreover, as noted in the Introduction, 
he failed to report for a personal hearing which was 
scheduled in August 2005.  It appears that the veteran's 
whereabouts are unknown since he left the VA domiciliary in 
June 2004.  

Given that factual background, and for reasons which will be 
explained in detail below, the Board finds that the veteran 
has abandoned his claim within the meaning of 38 C.F.R. § 
3.158 (2005).

In marked contrast to the veteran's pattern of contact with 
the RO between July 2002 and January 2004, and despite 
repeated efforts of the RO to locate him via letters in 
October 2004, February 2005, March 2005 and August 2005, the 
veteran has not been heard from in over a year.  It is now 
well-established that it is the claimant's responsibility to 
keep VA advised of his whereabouts.  See Hyson, supra.  The 
record in this case reveals that the RO sent the veteran 
requests for specific evidence, in the form of the October 
2004 letter, to the veteran at his latest address of record.  
The veteran failed to respond.  The RO made numerous 
subsequent attempts to locate him, including the February 
2005 letter and the March 2005 SSOC.  The veteran again 
failed to respond.  It also appears that the veteran's former 
representative has lost contact with him.   

It is plain from the record that the RO made exhaustive 
efforts to locate the veteran.  There is not of record any 
correspondence or report of contact from the veteran which 
would directly explain the lack of response to requests.  

The Board acknowledges that the veteran suffers from serious 
chemical dependency and mental illness.  In January 2004, he 
was described as "homeless and is currently living in the 
streets and finds homeless shelters and churches for food."  
It thus appears that the Evanston address which is the last 
known address of record may be a homeless shelter or some 
form of transient occupancy to which the veteran did not 
return after his lengthy VA hospitalization in early 2004.  
However, there is no reason which is apparent on the record 
that the veteran could not have provided an address to VA 
and/or his representative. 

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim based upon his 
failure to respond to a request for additional evidence could 
not be waived or set aside on grounds of alleged ignorance of 
regulatory requirements. The Court in Morris noted that the 
Supreme Court had held that everyone dealing with the 
Government was charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations, citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  The Court found 
that even though the veteran may have been ignorant of the 
abandonment provisions of 38 C.F.R. § 3.158(a), he was 
necessarily charged with knowledge of the regulation. Here, 
in light of the Board's remand and the RO's specific 
instructions, the veteran was plainly on notice of the 
necessity of submitting further evidence.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  VA's responsibility was both 
clarified and amplified through the enactment of the VCAA.  
The responsibility that the evidentiary record be developed 
to its fullest possible is not, however, unilateral.  As 
noted above, the veteran must cooperate in this development, 
and his failure to cooperate may precipitate action adverse 
to the interests of his claim.

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below and in the VCAA 
section above, the Board believes that any due process 
concerns have been satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein. 
The veteran was fully apprised by the RO of the consequences 
of his failure to respond to VA's requests for additional 
information.  See, in particular, the March 17, 2004 letter 
from the RO to the veteran.

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran has abandoned his claim.  
The appeal is therefore dismissed.

Additional comments

Although the Board believes that the veteran has in fact 
abandoned his claim, it has given thought as to whether the 
claim should alternatively be decided on its merits.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative.]  However, after a careful review of the record 
the Board concludes that such alternative analysis would be 
futile.  

Specifically, there is not of record any recent medical 
evidence.  Such evidence is crucial in light of the veteran's 
contention that his disability has become worse.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].  The 
veteran cannot be located to be scheduled for a VA 
examination, as was attempted by the RO in April 2004.  
Moreover, no recent treatment records have been associated 
with the file, and it does not appear that the veteran has 
sought VA medical treatment since his January to June 2004 
inpatient stay.  Thus, any attempt at deciding this claim 
would come to naught due to lack of crucial medical evidence.    

Moreover, the Board does not have the benefit of the 
veteran's testimony concerning his disability, because he 
failed to report for a personal hearing which he himself 
requested.  In addition, the veteran's former representative 
revoked its power of attorney and has not submitted recent 
argument in his behalf.  [The reasons for this are revocation 
not stated; however, it appears that the representative, like 
VA, was thwarted in its efforts to communicate with the 
veteran.]  

In short, the Board does not have the basic evidence and 
argument upon which to adjudicate the claim.  It must be 
reiterated that as discussed above any deficiency in the 
evidentiary record is the veteran's own doing.


ORDER

Entitlement to an increased rating for service-connected 
residuals of a fracture to the inferior ramus, right pubic 
bone and right sacral wing is denied.    




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


